—In a child visitation proceeding pursuant to Family Court Act article 6, the maternal grandmother appeals from an order of the Family Court, Nassau County (Feiden, J.), dated December 16, 1996, which terminated all visitation.
Ordered that the order is affirmed, without costs or disbursements.
There is sufficient evidence in the record to support the Family Court’s determination that visitation would not be in the children’s best interests, and we decline to disturb that determination on appeal (see, Matter of Emanuel S. v Joseph E., 78 NY2d 178; Lo Presti v Lo Presti, 40 NY2d 522).
The petitioner’s remaining contentions are without merit.
Copertino, J. P., Altman, Florio and Luciano, JJ., concur.